This is an action brought in the Superior Court by which the plaintiff sought without success to recover damages for the alleged breach by the defendant of an agreement between the parties dated September 23,1975, under which the defendant gave the plaintiff a right of first refusal of a lease of a cooperative apartment and the tied shares in a cooperative housing corporation which owned the building in which the apartment was located. That agreement provided in material part that “if Dupree proposes to assign the Lease and Shares to an unrelated third party within six months after the shift of economic interests . . ., Dupree must first offer the same to Kostick at the formula price.” That “shift” occurred on October 3,1978. The plaintiff bases his claim of a right of first refusal on an agreement which the defendant executed with a third party on February 17,1978, in which the defendant undertook to assign the lease and shares to the third party on November 1, 1979. We fail to see how that agreement constituted a “propos[al] to assign the Lease and Shares . . . within six months after” October 3, 1978, whether we construe the six-month period as intended to relate to the date of the agreement with the third party or to the time for performance under that agreement. We have no authority to rewrite the agreement between the parties. See Van Dusen Aircraft Supplies of New England, Inc. v. Massachusetts Port Authy., 361 Mass. 131, 142-143 (1972).

Judgment affirmed.